Case 1:20-cv-02544-CMA-MEH Document 17 Filed 01/27/21 USDC Colorado Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO



      Civil Action No. 1:20-cv-02544-CMA-MEH

      DANA PARKER,

              Plaintiff,

      v.

      TRUSTWAVE HOLDINGS, INC. d/b/a
      AUBIRON TRUSTWAVE, a Delaware corporation,

              Defendant.


                                      JOINT NOTICE OF SETTLEMENT


            Plaintiff Dana Parker and Defendant Trustwave Holdings, Inc. d/b/a Aubiron Trustwave1,

  by and through their respective counsel, hereby give notice to the Court as follows:

            1.       On January 26, 2021, the Parties reached a settlement that will dispose of this

  litigation in its entirety.

            2.       The Parties are currently in the process of finalizing the settlement documents.

            3.       In light of the provisions of Older Workers Benefit Protection Act, 29 U.S.C. § 626,

  the Parties anticipate filing a Stipulation for Dismissal with Prejudice pursuant to Fed. R. Civ. P.

  41(a) in six weeks’ time, or no later than March 10, 2021.




  1
      The former d/b/a of Trustwave Holdings, Inc. is AmbironTrustwave, not Aubiron Trustwave.
Case 1:20-cv-02544-CMA-MEH Document 17 Filed 01/27/21 USDC Colorado Page 2 of 3




          Respectfully submitted this 27th day of January, 2021.



   DARLING MILLIGAN PC                               OGLETREE, DEAKINS, NASH, SMOAK
                                                     & STEWART, P.C.

   s/ Jason B. Wesoky                                s/ Steven R. Reid
   Jason B. Wesoky                                    Roger G. Trim
   Kylie M. Schmidt                                   Steven R. Reid
   1331 17th Street, Suite 800                        2000 South Colorado Boulevard
   Denver, Colorado 80202                             Tower Three, Suite 900
   Telephone: (303) 623-9133                          Denver, CO 80222
   Facsimile: (303) 623-9129                          Telephone: (303)764-6800
   jwesoky@darlingmilligan.com                        Facsimile: (303)831-9246
   kschmidt@darlingmilligan.com                       roger.trim@ogletree.com
                                                      steven.reid@ogletree.com

   Attorneys for Plaintiff Dana Parker               Attorneys for Defendant Trustwave
                                                     Holdings, Inc.




                                                 2
Case 1:20-cv-02544-CMA-MEH Document 17 Filed 01/27/21 USDC Colorado Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 27th day of January, 2021, I electronically filed the foregoing
  JOINT NOTICE OF SETTLEMENT with the Clerk of Court using the CM/ECF system which
  will send notification of such filing to Plaintiff’s counsel at the following e-mail addresses:

          Jason B. Wesoky
          jwesoky@darlingmilligan.com

           Kylie M. Schmidt
           kschmidt@darlingmilligan.com


                                                       s/ Alison L. Shaw
                                                       Alison L. Shaw, Paralegal




                                                   3
